IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-20779
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellant,


versus


LUIS RODRIGUEZ,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                         USDC No. H-94-249
                        - - - - - - - - - -
                            July 1, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Rodriguez appeals his guilty-plea conviction for conspiracy

to possess, and possession with intent to distribute in excess of

five kilograms of cocaine, in violation of 21 U.S.C. § 846.     He

contends the search of the vehicle he was driving violated his

rights under the Fourth Amendment.   However, Rodriguez’s

unconditional plea of guilty constitutes a waiver of any


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No.    95-20779
                                 - 2 -

objections to nonjurisdictional errors, including Fourth

Amendment caims.   See Tollett v. Henderson, 411 U.S. 258, 267, 93
S. Ct. 1602, 1608, 36 L. Ed. 2d 235 (1973); United States v.

Smallwood, 920 F.2d 1231, 1240 (5th Cir.), cert. denied, 501 U.S.
1238, 111 S. Ct. 2870, 115 L. Ed. 2d 1035 (1991).

     The appeal is frivolous.     See 5th Cir. R. 42.2.

     APPEAL DISMISSED.